                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          WAYCROSS DIVISION

EDWARD SCOTT and DEBBIE                    )
RICHARDS,                                  )
                                           ) CIVIL ACTION FILE NO.
      Plaintiffs,                          )       5:19-cv-22-LGW-BWC
                                           )
      v.                                   )
                                           ) For Violations of the Fair Labor
NORTH AMERICAN INNS, LLC,                  ) Standards Act of 1938, As Amended
SHARMA HOSPITALITY, LLC,                   )
and SHAUN B. SHARMA,                       )
                                           )
      Defendants.                          )

      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR
                     SUMMARY JUDGMENT

      Come now Plaintiffs, Edward Scott and Debbie Richards, by and through

their undersigned counsel, and file this reply in support of Plaintiffs’ Motion for

Partial Summary Judgment (doc. 32)(hereinafter “Plaintiff’s Motion”).

Introduction

      Defendants have failed to properly respond to (1) Plaintiffs’ Statement of

Material Facts and (2) a number of arguments in Plaintiffs’ Motion, and have

therefore abandoned any objections or arguments in response to same. The few

arguments set forth in Defendants’ response that respond to Plaintiffs’ Motion are

insufficient to deny Plaintiffs’ Motion, and summary judgment is warranted.

Defendants have failed to sufficiently rebut any facts contained in Plaintiff’s
Statement of Facts
      In response to Plaintiffs’ Statement of Material Facts (doc. 32-1),

Defendants filed two nearly-identical documents, a declaration of Shaun Sharma

(doc. 35) and a Response to Plaintiff’s Statement of Material Facts (doc. 36),

neither of which adequately address the individually-numbered statements in

Plaintiff’s statement.

      Defendants’ Response to Plaintiffs’ Statement of Facts mirrors Shaun

Sharma’s declaration,1 and neither contains any citations to the record and is based

entirely on unsupported, self-serving statements made by an unqualified individual

without personal knowledge of the allegations therein. Not only do Defendants fail

to provide any citation to the record in their response to Plaintiffs’ Statement of

Facts, but Shaun Sharma makes a number of false statements intended to mislead

the Court.2 Shaun Sharma also makes defamatory statements about Plaintiff



1
  As an initial matter, Defendant Shaun Sharma’s declaration is invalid because he
did not sign the declaration as “true under penalty of perjury.” 28 U.S.C. § 1746.
2
  Compare Doc. 35 at 4, ¶ 22 (“DISPUTE as Sharma Hospitality filed criminal
complaint not all Defendants.” with Doc. 37-4 (identifying Shaun Sharma, not
Sharma Hospitality, as the Criminal Warrant Applicant); and Compare 35 at 4, ¶
25 (“DISPUTE as the cost [to the hotel incurred in providing rooms to their
employees] is the total annual operating costs divided by the number of usable
rooms” with doc. 34-3 at 2-5 (showing operating costs that have nothing to do with
providing rooms to employees, such as advertising, bank payments, landscaping,
fuel, and travel). In fact, Defendants claim, without any citation to authority, that
the “costs of the present litigation” should be included in the lodging credit
reduced from Plaintiffs’ compensation during their employment. Doc. 34 at 14
(“Taking into account asset depreciation, costs of the present litigation…the
                                           2
without any evidentiary support, such as claiming Plaintiff Scott, who was

unmarried during his employment with Defendants, “beat up his wife and was

hiding from the police.” Doc. 35 at 5, ¶ 40. Fed. R. Civ. P. 56(h) states “If

satisfied that an affidavit or declaration under this rule is submitted in bad faith or

solely for delay, the court – after notice and a reasonable time to respond – may

order the submitting party to pay the other party the reasonable expenses, including

attorney’s fees, it incurred as a result. An offending party or attorney may also be

held in contempt or subjected to other appropriate sanctions.”3

Defendants failed to adequately respond to Plaintiffs’ discussion of the
Economic Realities Test

      Whether a worker is an employee or independent contractor is a question of

law to be determined by the Court, not a question of fact to be determined by a

jury. Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1310 (11th Cir.). The Court

must answer this question of law by looking at the totality of the facts presented,

regardless of any alleged discrepancy of fact. Where a party fails to respond to

another party’s argument, the arguments are conceded. Jones v. Bank of America,

N.A., 564 Fed.App. 432 (11th Cir. 2014). Where a party intentionally misleads the


lodging costs charged to Plaintiffs reflect the costs of maintaining the rooms and
the hotel as a going concern.”)(emphasis added). `
3
  See, e.g., Fed. R. Civ. P. 46(e)(2), Hegre v. Alberto-Culver USA, Inc., 508
F.Supp.2d 1320, 1325 (S.D.Ga. 2007), Whitesell Corporation v. Electrolux Home
Products, Inc., 2016 WL 11317428 at *2-3 (S.D.Ga. 2016), and McGee v. Sentinel
Offender Services, LLC, 2011 WL 10067985 at *6 (S.D.Ga. 2011).
                                           3
Court with false statements, sanctions are appropriate. Forsberg v. Pefanis, 634

Fed.Appx. 676 (11th Cir. 2015).

      Defendants only respond to one of the eleven Economic Realities Test

factors discussed in Plaintiffs’ Motion - permanency of the relationship. By failing

to address the remaining elements of the Economic Realities Test, Defendants have

conceded the veracity of Plaintiffs’ arguments regarding same.

      Instead of addressing the Economic Realities Test, Defendants argue that

Plaintiffs were independent contractors because Plaintiffs were (1) “transient

workers” who: (2) signed independent contractor agreements, (3) did not file their

tax returns, and (4) were offered a choice to live at the hotel.4

      Defendants neither defined, nor produced admissible evidence to support the

contention that Plaintiffs were, “transient workers.”5 Nonetheless, to the extent

Plaintiffs were transient workers (other than the period of time immediately

following their unlawful terminations/evictions when they were rendered homeless

by Defendants), the Eleventh Circuit, and other courts, have recognized that

individuals subject to immediate eviction upon termination are the type of people

most susceptible to wage and hour abuse. Caro-Galvin v. Curtis Richardson, Inc.,


4
  Defendants also claim that Plaintiffs were not tenants at will, but that relates to
the ability of defendants to deduct a lodging credit from Plaintiffs’ compensation,
and is further discussed, infra.
5
  Plaintiffs both had residences prior to working for Defendants. Richards Dep.
(doc. 32-2) at 4:15-17 and 6:20-25 Scott Dep. (doc. 32-3) at 9:15-23.
                                           4
993 F.2d 1500, 1511-1512 (11th Cir. 1993)6 and Acosta v. TLE Residential, Inc.,

2018 WL 4823396 at *2 (N.D.Cal. Oct. 4, 2018).

      Defendants make other unsupported statements in their response relating to

Plaintiffs’ residency at Defendants’ hotel, such as the hotel “frequently operates at

less than 10% occupancy.”7 Absent a 7(i) commission exemption, which is not at

issue in this case, the FLSA is not focused on volume of work, but hours worked.

The fact that Defendants thought it “simply made more business sense to pay a

fixed rate and provide housing with these contractors handled the work that came

to them, rather than scheduling and paying a set hourly wage for a W-2 employee”

does not make Defendants’ actions any less of a FLSA violation. What an

employer believes “makes sense” is irrelevant to the Economic Realities Test.

      Defendants claim that Plaintiffs each signed independent contractor

agreements (which Plaintiffs deny), but have not produced any such agreement

signed by either Plaintiff. Defendants produced one unauthenticated copy of

another (non-Plaintiff) employee’s alleged four-page document (which was not

produced during the discovery phase of this matter) which Defendants describe as


6
  “A third situation in which exploitation is possible is when employment is a
condition of housing – when termination means eviction. Any action in that
situation that displeases the employer – including complaining about work or
housing conditions – could result in the worker being not only jobless but homeless
as well. It is hard to image a situation in which a [] worker is more vulnerable.”
7
  Defendants also contend that “Plaintiff Scott even wrote “will work for free
room” on his application, without providing a copy of that alleged application.
                                          5
“Contractor Documents.” To the extent the Court finds a non-Plaintiff’s

employment contract relevant to Plaintiffs’ claims, Plaintiffs note that page 3 of

that document is lagged “Employee Breakdown” (emphasis added). Doc. 34-2. If

Defendants believed its workers were independent contractors, this document

would be titled “Contractor Breakdown,” as opposed to “Employee Breakdown.”

        Plaintiffs never held themselves out to anyone as independent contractors,

and Defendants’ unsupported claim to the contrary should be disregarded by the

Court. Defendants have presented no statutory or case authority for their position

that “Plaintiffs are estopped from claiming an employee status when they have

failed to report employment wages to the federal or state governments.” The fact

that neither plaintiff allegedly filed tax returns during their employment with

Defendant merely shows that Plaintiffs did not earn enough income8 to warrant

filing tax returns (had Defendants provided Plaintiffs with the 1099s or W-2s

necessary to complete those returns, which they did not). Defendants paid no state

or federal taxes to the IRS for their workers despite Defendants’ admission, on

page 3 of Doc. 34-2, that “Social Security tax” and “Federal/state income tax[es]”




8
    At $50 per week, Plaintiffs earned $2600 per year working for Defendants.
                                          6
were deducted from Defendants’ workers’ compensation.9 If there is any party

failing to report income to the IRS, it is Defendants, not Plaintiffs.

      Defendants’ statement that “Defendants offer all workers at the motel a

choice to become employees or to operate as contractors” reflects Defendants’

fundamental misunderstanding of the FLSA. Employees cannot sign away their

rights under the FLSA, and the existence of written independent contractor or

employee agreements are not dispositive under the Economic Realities Test. See,

e.g., Lee v. Flightsafety Servs. Corp., 20 F.3d 428, 432 (11th Cir. 1994)

(“FLSA rights cannot be abridged by contract or otherwise waived because this

would ‘nullify the purposes’ of the statute and the legislative policies it was

designed to effectuate.”) and McFeeley v. Jackson Street Entertainment, LLC 825

F.3d 235, 240 (4th Cir. 2016). Parties cannot agree to be employees or

independent contractors; that determination is a question of law based on the facts

surrounding their employment, not an agreement between the parties. Giving the

parties the ability to choose employee or independent contractor status would

undermine the purpose of the FLSA in light of the employer’s unequal bargaining

power. Defendants’ own statements on this matter are inconsistent, as Defendants

claim, on pages 7-8 of their response, that “Defendant North American Inns LLC


9
  Also of note is that this document states that Defendants’ employees have a
“Take Home” amount of $262.27, contradicting the immediately-preceding page of
that document, which shows that Ms. Lundy will only receive “$50 per week.”
                                           7
requested all of its transient workers to sign an Independent contractor

Agreement…” and thereafter admit that “Defendants commonly enrolled all of its

workers on the basis of independent contractor agreements.” (emphases added).

      Defendants argue that Plaintiff Richards’ occasional selling of trinkets

online makes her an independent contractor. That position is unsupported by case

authority and, if true, every single person selling items on eBay or Etsy would be

an independent contractor, regardless of their “day jobs.” Such an expansive

exclusion of individuals would run contrary to the remedial purposes of the FLSA

and the Eleventh Circuit’s Economic Realities Test.

The Department of Labor’s (“DoL’s”) finding that the Defendants were not
covered by the FLSA was based on false statements made by Defendants
Shaun Sharma to the DoL

      Defendants’ reliance on a finding by the DoL is fundamentally flawed

because Defendants intentionally provided false and misleading information to the

DoL. The DoL’s investigation consisted entirely of an interview with Shaun

Sharma. Shaun Sharma presented misleading and incomplete financial

information to the DoL which resulted in the DoL holding that there was no FLSA

coverage because the Ds did not conduct over $500,000 in business in 2014, 2015,

or 2016 (only 2016 is at issue in this case). As discussed on pages 14-17 of

Plaintiffs’ response to MSJ (doc. 37), when the rent paid by Defendants’

employees to Defendants is included into the calculation of Defendants’ gross


                                          8
business, Defendants conducted well over $500,000 in gross business during the

applicable pay period. The $500,000 threshold encompasses all business

conducted by an employer, not just “gross sales” reflected on a bank statement or

potentially incorrect tax returns. Flores v. Nuvoc, Inc. 610 F.Supp.2d 1349, 1355

(S.D.Fla. 2008)10; Arilus v. Joseph A. DiEmmanuele, Jr., Inc., 895 F.Supp.2d 1257,

1266 (S.D.Fla. 2012)11. The DoL relied on incomplete information provided by

Shaun Sharma in determining that Defendants did not meet the $500,000 threshold

for enterprise liability.

       Shaun Sharma made other false and misleading statements to the DoL in an

effort to convince the DoL that individual coverage did not apply to Defendants’

workers. For example, Shaun Sharma told the DoL that Defendants’ “workers do

not handle any goods that have traveled in interstate commerce: all supplies

pertaining to the hotel is picked up in Atlanta, GA by Mr. Shaun Sharma.” Shaun

Sharma knew this was a lie when he told it to the DoL. Sharma Hospitality Dep.


10
   (“Revenues may not be the only basis for determining total volume. In
1966, Section 203was amended to include “business done.” The Supreme Court
has stated, “the Senate Report in the 1966 amendments makes clear that the added
language was intended to dispel any uncertainty that revenue derived from
services, rentals or loans, even though perhaps not literally ‘sales,’ was
nevertheless to be considered in measuring the dollar-volume limitation of §
3(a).”)
11
   (“Clearly, the FLSA does not require a party to prove annual sales only through
reliance on a corporate income tax return, i.e., other admissible evidence may be
presented to establish the amount of annual sales or to challenge the accuracy
of tax returns.”)
                                         9
(doc. 32-7) at 21:8-12; 24:24-25:2 (Defendants admit that they conduct business

with other businesses located outside of the State of Georgia for “supplies and

stuff” because “where you would get them cheaper for the hotel, [] we would buy

those supplies down there.”). Shaun Sharma also told the DOL that Defendants’

“workers do not process any credit or debit card payments.” Defendants have

admitted that their front desk clerks, including Plaintiff Richards, regularly ran

credit cards of Defendants’ guests. NAI Dep. (doc. 32-6) at 140:3-141:20.

Defendants have admitted that they regularly conduct business with financial

institutions located in Virginia (Capital One), California (Wells Fargo), Illinois

(Discover), London (Barclay’s and BP credit cards), and New York (American

Express). NAI Dep. at 111:6-113:7. Sharma Hospitality Dep. at 24:1-9. Shaun

Sharma’s false and misleading statements to the DoL are fraudulent, if not

criminal, in nature, and the DoL’s findings should be disregarded by this Court.12

See 18 U.S.C. 1001; US v. Herring, 916 F.2d 1543 (11th Cir. 1990); De Leon-

Granados v. Eller & Sons Trees, Inc., 581 F.Supp.2d 1295, 1315 (“…Defendants

12
   To the extent Defendants are claiming that their reliance on the DoL’s finding
preclude a third year of liability, the DoL’s investigation took place after Plaintiffs
had initiated their first litigation, Defendants have been unable to identify any
attorney who allegedly provided information regarding compensation to
defendants’ workers (Paul Sharma Dep. at 43:2-10), and, because Defendants
(through Shaun Sharma (Shaun Sharma Dep. at 25:18-21)) willfully implemented a
pay policy which, intentionally or inadvertently, violates the FLSA, any “good
faith” in paying Plaintiffs’ compensation is irrelevant under the Eleventh Circuit’s
Preclusion Majority approach. Alvarez Perez v. Sanford-Orlando Kennel Club,
Inc., 515 F.3d 1150 (11th Cir. 2016).
                                          10
were on notice that this non-enforcement position posed no legal bar to individual

claims.) and Dean v. 1715 Northside Drive, Inc., 224 F.Supp.3d 1302, 1310-1311

(N.D.Ga. 2016)(“ The plaintiff in the case at bar submits the following evidence to

show that the defendants willfully issued a fraudulent information return: (1)

evidence showing that Jones and 1715 Northside Drive received a letter in or

around December 1993 from the U.S. Department of Labor's Wage and Hour

Division (“WHD”) in which the WHD classified the club's dancers as “employees”

and not “independent contractors” [Doc. No. 92–4 at 15]; (2) an admission by the

defendants that after purchasing the club in December 2013, they never sought

legal advice as to their FLSA obligations to the plaintiff or other dancers—they

instead apparently “informed themselves.”) Absent from Defendants’ reply is any

mention that the DoL explicitly told Shaun Sharma “that the workers are not

independent contractors [and] Mr. Sharma stated that he understood.” Doc. 34-1 at

6.

      Defendant Shaun Sharma not only lied to the DoL in an attempt to convince

the DoL that neither enterprise nor individual coverage under the FLSA applies to

Defendants’ workers, but all Defendants have needlessly perpetuated a defense -

that Defendants’ workers, including Plaintiffs, were independent contractors – that

the DoL specifically told Defendants is not applicable.

None of the 4000+ documents produced by Defendants in this matter meet the
recordkeeping requirements of the FLSA
                                         11
      It is the employer’s burden to keep accurate records of workers’ “wages,

hours, and other conditions and practices of employment.” Anderson v. Mt.

Clemons Pottery Co., 328 U.S. 680, 687. “[W]here the employer’s records cannot

be trusted and the employee lacks documentation…an employee has carried out his

burden if he proves that he has in fact performed work for which he was

improperly compensated and if he produces sufficient evidence to show the

amount and extent of that work as a matter of just and reasonable inference.” Id.

Plaintiffs have produced reliable evidence of hours worked and Defendants have

failed to rebut that evidence with records of wages paid or hours worked. The

recordkeeping requirements are heightened for employers seeking to utilize a

lodging credit under Section 3(m) of the FLSA, which requires employers to

maintain contemporaneous records of the reasonable cost of lodging, as well as

deductions from wages paid for lodging, on a work-week basis. Donovan v. New

Floridian Hotel, Inc. 676 F.2d 468 (11th Cir. 1982). Defendants maintained no

such documents. NAI Dep. at 95:17-19 and 99:15-21.

      Defendants claim to have met their evidentiary burden to support lodging

deduction because they “produced 3845 pages of records including P&Ls, bank

statements, tax returns, shift schedules, personal financials, daily shift reports,

daily financial reports, and monthly financial reports for the years 2016, 2017 and

2018 showing: check ins/outs/ lodging tac, laundry, tax, snacks, cash out, IOUs to
                                           12
workers, and occupancy rates.”13 None of the documents provided by Defendants

reflect records required to be maintained by employers utilizing a lodging credit

under the FLSA. The purpose of the contemporaneous recordkeeping

requirements of the FLSA is to allow a worker to determine whether they have

been paid correctly, not an excuse for an employer to point to 3845 documents and

essentially tell the employee “the ability to do a calculation may be somewhere in

there” (which, in this case, is not present), especially where those documents are

unauthenticated, self-serving, self-drafted, and otherwise inadmissible documents.

      An employer must keep contemporaneous records of all lodging credits

deducted from an employee’s compensation as that compensation is paid.

Defendants failed to make or maintain any such records or calculations and are

therefore barred from applying a lodging credit.

      Defendants claim that the “cost of the present litigation” should be deducted

from Plaintiffs’ compensation as a lodging credit. Such a position flies in the face

of the remedial purpose of the FLSA.

13
  Defendants now claim that it offered its workers “live-in suites valued at $441
per week, plus a $50 charge for laundry, WIFI, cable and phones.” Defendants
have presented no evidence of these calculations as it relates to Plaintiffs’
compensation, as required by the FLSA, and have previously provided disputed
testimony regarding the value of the lodging credit taken from their workers’
compensation, which undermines Defendants’ contention that a lodging credit can
be deduced from the records produced by Defendants. Compare NAI Dep. at
79:10-12 ($498.75 per week) with 94:25-95:1 ($548.75 per week). If Defendants
cannot accurately testify as to the amount of lodging credits charged to its
employees, how could Plaintiffs or the Court be expected to do the same?
                                         13
      Defendants improperly profited off of their employees through the lodging

credits taken from their workers, disqualifying Defendants from applying any

lodging credit to Plaintiffs’ compensation. For the reasons set forth in Plaintiffs’

Motion, this Court should find that Defendants are barred from applying any

lodging credits to Plaintiffs’ compensation in calculating unpaid wages.

The plain language of Georgia’s tenancy statutes shows that Plaintiffs were
tenants-at-will

      Defendants attempt to paint the relationship between Defendants and

Plaintiffs as “innkeeper” and “guests.” However, Defendants admit they apply the

same tenancy laws to their workers as they do any other guest. Paul Sharma Dep.

(doc. 32-4) at 72:16-21. Defendants were not only Plaintiffs’ landlords, but also

Plaintiffs’ employers. That is the primary distinguishing factor between the cases

and legal positions posited by Defendants in claiming that Georgia’s tenancy-at-

will statute did not apply to Plaintiffs. Another distinguishing factors is that

Plaintiffs, along with all of Defendants’ other workers, lived at the hotel. Id. at

72:23-24. Defendants’ regular hotel “guests,” unlike Plaintiffs, never intended to

establish residency at the hotel. As discussed, supra, workers who live on-site are

particularly susceptible to an employer’s abuse, abuse which materialized in this

case when Plaintiffs were terminated and evicted within 24 hours of Plaintiff Scott

complaining about unpaid overtime compensation.



                                          14
      Plaintiffs have set forth all elements necessary to establish tenancy-at-will

under the plain language of Georgia’s statute. However, Defendants’ failure to

evict Plaintiffs under Georgia’s tenancy-at-will statute is only one of many reasons

that Ds are not allowed to utilize a lodging credit under Section 3(m). Plaintiffs

instead ask that this Court take the totality of the circumstances in determining: (1)

whether Ps were independent contractors or employees, and (2) whether

Defendants are entitled to deduct any lodging credit from Plaintiffs’ wages

pursuant to Section 3(m) of the FLSA. If the Court responds to each question in

the negative, Plaintiffs are entitled to damages, and Defendants have no admissible

evidence to rebut Plaintiffs’ damages set forth in Doc. 1-3.

      Submitted this 19th day of March, 2020.


                          /s/ Tyler B. Kaspers
                          Tyler B. Kaspers, Ga. Bar No. 445708
                          THE KASPERS FIRM, LLC
                          152 New Street, Suite 109B
                          Macon, GA 31201
                          404-944-3128




                                          15
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          WAYCROSS DIVISION

EDWARD SCOTT and DEBBIE                    )
RICHARDS,                                  )
                                           ) CIVIL ACTION FILE NO.
      Plaintiffs,                          )       5:19-cv-22-LGW-BWC
                                           )
      v.                                   )
                                           ) For Violations of the Fair Labor
NORTH AMERICAN INNS, LLC,                  ) Standards Act of 1938, As Amended
SHARMA HOSPITALITY, LLC,                   )
and SHAUN B. SHARMA,                       )
                                           )
      Defendants.                          )

                        CERTIFICATE OF SERVICE

      I hereby certify that on March 19, 2020, I filed the foregoing PLAINTIFFS’

REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

using the Court’s CM/ECF system, which will automatically send an electronic

copy of this document to:

Howard P. Slomka
Busch, Slipakoff, Mills & Slomka, LLC
3350 Riverside Parkway, Suite 2100
Atlanta, GA 30339

                            /s/ Tyler B. Kaspers
                            Tyler B. Kaspers, Ga. Bar No. 445708
                            THE KASPERS FIRM, LLC
                            152 New Street, Suite 109B
                            Macon, GA 31201
                            404-944-3128



                                          16
